Case 2:18-cv-00295-JRG Document 41-1 Filed 10/20/18 Page 1 of 1 PageID #: 277



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

    SAS INSTITUTE INC.,

         Plaintiff,

           v.

    WORLD PROGRAMMING LIMITED,
    MINEQUEST BUSINESS ANALYTICS,                       Civil Action No. 2:18-cv-00295-JRG
    LLC, MINEQUEST LLC, ANGOSS
    SOFTWARE CORPORATION, LUMINEX
    SOFTWARE, INC., YUM! BRANDS,
    INC., PIZZA HUT, INC., and SHAW
    INDUSTRIES GROUP, INC.

         Defendants.



                              ORDER STAYING DEADLINES

          Before the Court is the joint motion of Defendant Angoss Software Corporation

   (“Angoss”) and Plaintiff SAS Institute Inc. (“SAS”) to stay all deadlines for thirty days in

   view of Angoss and SAS having reached a settlement in principle that would resolve all

   matters in controversy between them. This motion does not impact any defendant in the

   case other than Angoss. The Court having considered the motion, and having found good

   cause therefor, hereby ORDERS that the motion is GRANTED.
